Title: 15th.
From: Adams, John Quincy
To: 


       A violent North-west wind, blew, the whole day, but we have no snow yet. Dined with Amory at Mr. Farnham’s. Mr. J. Greenleaf, and Mr. J. Carter were the Company besides the family. I saw Mrs. Hay, whom I had not before seen these three years. We did not pass the afternoon there, as Amory was called away soon after dinner. I went for about an hour to the office, and spent the evening with Putnam; who has lately taken a great fancy to digging in metaphysical ground: though he is not perfectly acquainted with the nature of the soil. He has drank just enough of the pierian spring to intoxicate the brain, and not sufficient to sober him again.
      